959 F.2d 243
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria VARGAS-ENRIQUEZ, aka:  Maria Vargas Enriquez,Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-55224.
United States Court of Appeals, Ninth Circuit.
Submitted March 25, 1992.*Decided April 1, 1992.

Before JAMES R. BROWNING, TANG and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Maria Vargas-Enriquez, a federal prisoner, appeals pro se the district court's denial of her 28 U.S.C. § 2255 motion.   We review de novo,  United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990), and we affirm.


3
In her section 2255 motion, Vargas-Enriquez raised the following ground for relief:  "I pleaded guilty because I was promised if I pleaded guilty and testified, my sentence was going to be less than five years.   I was sentenced to 70 months, and I don't agree."   The district court properly denied the motion because Vergas-Enriquez's claim that she was promised a sentence of less than five years is flatly contradicted by the record.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Therefore, Vargas-Enriquez's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In her brief on appeal, Vargas-Enriquez contends that (1) the evidence was insufficient to support her conviction, (2) information contained in the presentence report was not accurate, and (3) the government improperly charged her with both conspiracy and the substantive crime of possession of cocaine with intent to distribute.   Because Vargas-Enriquez did not present these claims to the district court in her section 2255 motion, we will not consider them on appeal